UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported) – June 29, 2007 TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC (Exact name of registrant as specified in its charter) DELAWARE 333-108876 75-2967817 (State or other jurisdiction of incorporation) (CommissionFile Number) (I.R.S. Employer Identification No.) Energy Plaza, 1601 Bryan Street, Dallas, Texas 75201-3411 (Address of principal executive offices, including zip code) Registrants’ telephone number, including Area Code – (214) 812-4600 TXU Energy Company LLC (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. Effective June 29, 2007, TXU Energy Company LLC (the “Company”) amended its Certificate of Formation to change the Company’s name to Texas Competitive Electric Holdings Company LLC.Other than this name change, the Certificate of Formation of the Company remains in full force and effect.Plans for this name change were referenced in TXU Corp.’s preliminary Proxy Statement filed with the Securities and Exchange Commission on June 14, 2007. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the following registrants has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TEXAS COMPETITIVE ELECTRIC HOLDINGS COMPANY LLC By: /s/Stanley J. Szlauderbach Name: Stanley J. Szlauderbach Title: Senior Vice President and Controller Dated:July 2, 2007
